DETAILED ACTION
Claims 1, 3-6, 8-10,12 and 22-23 is pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 
Action Summary
	Claims 1, 3-6, 8,10,12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel et al. (US 2015/0320816 A1), Frome (US 6,197,830 B1) and ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012) all are of record is maintained with modification due to applicants amendment of claims.  

	Claims 1 and 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel et al. (US 2015/0320816 A1),  Frome (US 6,197,830 B1) and ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012).  as applied to claims 1, 3-6, 8,10,12 and 23 above in further view of Ho (US 2013/0072563 A1) all are of record with modification due to applicants amendment of claims.  
  

	Claims 1, 3-10, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel et al. (US 2015/0320816 A1), Frome (US 6,197,830 B1), and ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012) as applied to claims 1, 3-6, 8,10,12 and 23 in further view of Stasko et al. (WO 2013/063354 A1) all are of record is maintained with modification due to applicants amendment of claims.  


  
Response to Arguments
	 Applicant argues that Ritchie does not teach a solution that includes an antibiotic.  This argument has been fully considered but has not been found persuasive.  Ritchie teaches treating a wound with ampicillin dissolved in a liter (1L) of distilled water (example 14).  Ritchie et al. further that compositions can be used as a bath for managing feet (i.e. footbath with topical application to an outer body surface, or foot or hand, as claimed in the instant claims 1, 7 and 23 respectively) (paragraph 0046), which can be applied for at least 30 minutes daily (see page 4, section [0046]; page 7 Example 3; page 9, Example 6).
	Applicants argues that Ritchie does not teach a particular composition for administration as a solution in a lavage or bath including in an antibiotic.  This argument has been fully considered but has not been found persuasive.  Ritchie teaches treating a wound with ampicillin dissolved in a liter of distilled water (example 14).  Ritchie et al. bath for managing feet (i.e. footbath with topical application to an outer body surface, or foot or hand, as claimed in the instant claims 1, 7 and 23 respectively) (paragraph 0046), which can be applied for at least 30 minutes daily (see page 4, section [0046]; page 7 Example 3; page 9, Example 6).
	
	Applicant again argues that the combination of references does not teach a method of formulating a footbath with a topical treatment solution including linezolid, linezolid in topical solution, or administration of linezolid in topical solution as a whole.  In response it is respectfully submitted that Ritchie et al. teach methods of wound management comprising administrating a composition comprising an antimicrobial agent and a carrier, inter alia (i.e. a “treatment solution”) and wherein the compositions are useful in counteracting (i.e. treating) or preventing an infection. Ritchie et al. further that compositions can be used as a bath for managing feet (i.e. footbath with topical application to an outer body surface, or foot or hand, as claimed in the instant claims 1, 7 and 23 respectively) (paragraph 0046), which can be applied for at least 30 minutes daily (see page 4, section [0046]; page 7 Example 3; page 9, Example 6).  Further, it is known from Patel et al. that linezolid may be used in topical treatments for wound healing.  It would have been obvious to use a suitable antimicrobial agent for treating wounds (e.g., linezolid as taught by Patel et al.) in the methods taught by Ritchie et al. because both compositions are wound treating compounds and it is obvious to a compound for its intended use (i.e. it is obvious to use linezolid as antimicrobial agent in wound treating compounds because Patel et al. teach it is an antimicrobial agent used in wound treating compositions). 
wound healing and scar reduction composition.  Further, it would have been obvious to formulate the linezolid antibiotic into a different formulation type, especially where Ritchie et al. provides explicit guidance as to lavages, washes, baths, etc. for treating wounds.  Further, while Patel et al. do teach its composition is not suitable for open wounds, the methods taught by Ritchie et al. are not limited to open wounds. Moreover, Ritchie et al. teach the term wound encompasses lesions, which include burns and ulcers, or other conditions of where an areas of tissue is pathologically altered (see pages 3, sections [0029]-[0032]).  

	Applicant asserts that the conclusion of obviousness ignores that Patel et al. teach gels and creams for administration to scars. Applicant argues that at no point does Patel et al. teach that any of the gels or creams are further suitable for topical administration for any purpose in a solution, much less linezolid and therefore teaches away from the instant application as claimed.  Applicant further argues that Patel does not teach gels or creams are suitable for wound treatments according to Ritchie et al.  Applicant argues that one skilled in the art would not have looked to Patel or have had an expectation of success if allegedly modifying an unspecified wound treatment solution of Ritchie with an undisclosed antimicrobial taught only with respect to a gel or 
	In response it is respectfully submitted that Patel et al. is used for its teaching of acceptable antibiotic agents (a type of antimicrobial agent) for topical application to wounds.  . Contrary to Applicant’s assertion, Patel et al. teach a wound healing and scar reduction composition.  Further, it would have been obvious to formulate the linezolid antibiotic into a different formulation type, especially where Ritchie et al. provides explicit guidance as to lavages, washes, baths, etc. for treating wounds.  Further, while Patel et al. do teach its composition is not suitable for open wounds, the methods taught by Ritchie et al. are not limited to open wounds. Moreover, Ritchie et al. teach the term wound encompasses lesions, which include burns and ulcers, or other conditions of where an areas of tissue is pathologically altered (see pages 3, sections [0029]-[0032]).  These types of “wounds” are not necessarily open wounds and thus Ritchie et al. is considered to encompass more than just “open wounds” as asserted by the Applicant.  
	Applicant argues that the alleged combination does not teach crushing a linezolid tablet, use of a ground linezolid table to formulate a topical composition, or use of a ground table formulation in a topical treatment solution.  Applicant argues that ZYVOX®PDR do not teach topical administration of linezolid or ground oral tablets of linezolid are suitable for topical composition, much less a topical treatment solution.  Applicant argues that Frome uses crushed tablets of amitriptyline for use in topical creams or gels but does not teach crushes of tablets, much less linezolid, in formulation 
	Applicants argue that the instant claims are not routine optimization of linezolid.  This argument has been fully considered but has not been found persuasive.   Ritchie et al. teach methods of wound management comprising contacting a wound with a composition comprising a chelating agent, a pH buffering agent, an antimicrobial agent, Vitamin E and a carrier (e.g. water and a surfactant) (see abstract; paragraph 0040). ]). Ritchie et al. teach the composition may be applied to a wound as lavage, where the wound is washed or irrigated as claimed in the instant claims 11 and 12 (see page 4, section [0045]).  Ritchie et al. further that compositions can be used as a bath for managing feet (i.e. footbath with topical application to an outer body surface, or foot or hand, as claimed in the instant claims 1, 7 and 23 respectively) (paragraph 0046), which can be applied for at least 30 minutes daily (see page 4, section [0046]; page 7 Example 3; page 9, Example 6).  The ZYVOX® PDR teach commercially available tablets containing 400 or 600 mg of linezolid.  Furthermore, it is obvious to vary and/or optimize the amount of linezolid provided in the composition, according to the guidance In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	In response it is respectfully submitted that ZYVOX®PDR is cited to demonstrate that linezolid oral tablets are known in the art.  Further, Frome is cited to show that is a known practice in the compounding art to take an oral tablet and crush it into a powder to formulate a composition for a different administration route, e.g. topical administration.  Further, Frome does not teach away from Applicant's solution because it does not discredit, discourage, or dissuade the ordinary skilled artisan from formulating the instantly claimed topical treatment solution.  Applicant alleges that the creams or gels, including the crushed tablets, of Frome are not intended for administration to include lavage of wounds as Frome teaches administration of the creams or gels never results in detectable active agents in blood serum.  It is appearing that Applicant is arguing that a lavage would result in detectable active agents in blood serum and that somehow teaches away from formulating crushed tablets into solution.  However, Applicant supplies no evidence that this would occur with lavages, or that avoiding linezolid blood serum levels would be necessary or desirable in the wound treating method taught by Ritchie et al.  It is further noted that the arguments of counsel cannot take the place of evidence in the record.  In re Schulz, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 43 USPQ2d 1362 (Fed. Circ. 1997) (“An assertion of what prima facie case of obviousness.")   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-6, 8,10,12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel et al. (US 2015/0320816 A1), Frome (US 6,197,830 B1) and ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012) all are of record.  
Ritchie et al. teach methods of wound management comprising contacting a wound with a composition comprising a chelating agent, a pH buffering agent, an antimicrobial agent, Vitamin E and a carrier (e.g. water and a surfactant) (see abstract; paragraph 0040). Ritchie et al. also teach the compositions are useful in counteracting (i.e. treating) or preventing an infection (see page 2, section [0013]) and teach the infections that may be treated include any opportunistic infection of a wound by a bacterium (see page 4, section [0049]). Ritchie et al. teach the composition may be applied to a wound as lavage, where the wound is washed or irrigated as claimed in the instant claims 11 and 12 (see page 4, section [0045]).  Ritchie et al. further that compositions can be used as a bath for managing feet (i.e. footbath with topical application to an outer body surface, or foot or hand, as claimed in the instant claims 1, 7 and 23 respectively) (paragraph 0046), which can be applied for at least 30 minutes daily (see page 4, section [0046]; page 7 Example 3; page 9, Example 6).  Ritchie teaches treating a wound with ampicillin dissolved in a liter of distilled water (example 14).  It would be obvious to one of ordinary skill in the art to apply antimicrobial 
Ritchie et al. do not teach the antimicrobial agent is linezolid.  Ritchie et al. do not teach crushing a linezolid tablet, mixing the resulting powder with an excipient base prior to combining with a diluent, or mixing the powder from a ground linezolid tablet with the diluent as claimed in the instant claims 2-6 and 11.  Ritchie et al. do not teach further comprising agitating the treatment solution within the bathing container during the bathing of the foot or hand as claimed in the instant claim 10.
Patel et al. teach wound healing and scar reduction compounds, wherein 0.05 to 5.0% of linezolid may be added (see abstract; page 1, section [0006]).  Patel teaches that following antibiotics may be added to the base compound linezolid (paragraph 0018).  Patel teaches that the antibiotic may be ampicillin (paragraph 0018). 
Frome teaches crushing amitriptyline tablets, placing them in a liquid solution by dissolve them in distilled water, and then adding them to liquefied lecithin in order to formulate a topical composition (see column 5, lines 10-21). 
The ZYVOX® PDR teach commercially available tablets containing 400 or 600 mg of linezolid (see page 1, Description).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use the linezolid and ampicillin taught by Patel and Ritchie. as the antibiotic in the method of treating a wound with an  in a liter, wherein said treatment includes counteracting (i.e. treating) or preventing a bacterial infection by contacting the skin that is either broken (e.g. irrigations and scar reduction (which implies that the wound has been open and healed with the administration of said composition) or closed 
Further, in regards to claims 2-6 and 11, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to take the linezolid tablets taught by ZYVOX® PDR, and crush them into powder for addition into a solution and compounding with an excipient base to formulate a topical formulation as taught by Frome.  One of ordinary skill in the art would have been motivated to take the linezolid tablets taught by ZYVOX® PDR, and crush them into powder for addition into a solution and compounding with an excipient base to formulate a topical formulation as taught by Frome because Ritchie et al. and Patel et al. are directed to topical compositions.  One of ordinary skill in the art would have had a reasonable expectation of success in taking the linezolid tablets taught by ZYVOX® PDR, crushing them into powder for addition into a solution and compounding with an excipient base to formulate a topical formulation as taught by Frome because Frome teaches a process for converting tablets into suitable topical compositions.  Further, the ZYVOX® PDR teach tablets for oral administration whereas the compositions taught by Ritchie et al. and Patel et al. require a topical formulations.  It is within the purview of the ordinary artisan to apply the 
In regards to claims 3 and 4, while the references do not explicitly teach the claimed amounts of linezolid to diluent, the determination of optimal or workable amount of linezolid to diluent routine experimentation is obvious absent showing of criticality of the claimed amounts. One having ordinary skill in the art would have been motivated to do this to obtain the desired wound treating and infection treating properties of the composition.  
In regards to claim 5, while the cited prior art references do not explicitly teach mixing an excipient base powder with the linezolid before combining the linezolid and diluent, Ritchie et al. clearly teach various excipients and that the invention can be prepared as  precursor sterile powder useful for extemporaneous preparation of the administered composition (see page 5, section [0058]).  Thus, it would be readily envisioned by the ordinary artisan to combine the linezolid with excipient base powder to formulate a precursor sterile powder, where said powder is not combined with a diluent until just prior to administration of the composition.  
In regards to claim 7, while the cited prior art references do not explicitly teach using sterile water as the diluent, water is utilized as the carrier.  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use sterile water because the composition is being applied to a wound.  Further, the composition is being used to counteract and prevent infections, so one of ordinary skill in the art would have been motivated to use sterile water to prevent contamination of 
In regards to claim 10, while the cited prior art references do not teach the agitating the treatment solution within the bathing container, it would have been obvious to agitate the solution with the hand or the foot treated.  One of ordinary skill in the art would have been motivated to agitate the solution with the hand or the foot treated to ensure the wound is thoroughly treated by the solution.  One of ordinary skill in the art would have a reasonable expectation of success in agitating the solution with the hand or the foot treated because Ritchie et al. teach other methods of applying the composition which allow the composition to move over the wound, such as irrigation. 
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  

	Claims 1 and 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel et al. (US 2015/0320816 A1),  Frome (US 6,197,830 B1) and ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012).  as applied to claims 1, 3-6, 8,10,12 and 23 above in further view of Ho (US 2013/0072563 A1) all are of record.  
Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR is described supra as applied to claims 1, 2-8, and 10-12.
Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR do not teach the diluent comprises sodium hypochlorite or Dakin’s solution.  

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to include the sodium hypochlorite taught by Ho et al. in a footbath composition obvious over Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR.  One of ordinary skill in the art would have been motivated to include the sodium hypochlorite taught by Ho et al. in a footbath composition obvious over Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR because Ho teaches that antimicrobial compositions comprising sodium hypochlorite can be introduced to foot baths for the treatment of infections, and it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation. Additionally, "[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  


	Claims 1, 3-10, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (US 2004/0151765 A1) in view of Patel et al. (US 2015/0320816 A1), Frome (US 6,197,830 B1), and ZYVOX® PDR, Pharmacia and Upjohn Company; 35 pages (Revised 2/2012) as applied to claims 1, 3-6, 8,10,12 and 23 in further view of Stasko et al. (WO 2013/063354 A1) all are of record.
Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR, is described supra as applied to claims 1-8 and 10-12 supra.  
Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR do not teach heating the treatment solution within the bathing container as claimed in the instant claim 22. 
Stasko et al. teach aqueous bath compositions comprising an NO-releasing compound wherein the composition can be used for treating a wound (see abstract; page 22, section [0088]; page 24, section [0092]).  Stasko et al. further teach optionally heating the bath solution (see page 31, claims 43-44).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to heat the bath solution as taught by Stasko et al. wherein the bath solution is the treatment solution used in the method of treating a bacterial infection obvious over Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR. One of ordinary skill in the art would have been motivated heat the bath solution as taught by Stasko et al. wherein the bath solution is the treatment solution used in the method of treating a bacterial infection obvious over Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR because Stasko et al. clearly teach bath solutions are used for treating wounds and may be heated and the treatment solution obvious over Ritchie et al. in view of Patel et al., Frome, and ZYVOX®PDR is also for treating wounds.  One of ordinary skill in the art would have had a reasonable expectation of success in heating the bath solution as taught by Stasko et al. wherein the bath solution is the treatment 
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  

Conclusion
Claims 1, 3-6, 8-10,12 and 22-23 is rejected.
No claims are allowed.


Correspondence
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627